Citation Nr: 1038832	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claims for service connection for a nervous 
disorder and a stomach disorder must be remanded for a VA medical 
opinion to clarify whether the Veteran has these disabilities and 
if these disabilities are a result of his active service.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).

The Veteran contends that he developed a nervous disorder during 
service.  Specifically, the Veteran testified that after he 
completed basic training, he began feeling shaky and that he 
experienced a nervous breakdown when he returned from service.  
The Veteran also testified that his stomach problem began in 
service because that is when he started experiencing gas-related 
symptoms.  

Lay testimony is competent to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet).  Accordingly, the Veteran is competent to testify that 
he experienced symptoms of a nervous disorder and a stomach 
disorder during service and that he has residuals of those 
disorders since service.  See Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).  

Additionally, the Veteran's service treatment records were 
destroyed in a 1973 fire at the National Personnel Records Center 
(NPRC), a military records repository, and attempts to 
reconstruct these records have been unsuccessful.  That the 
Veteran's service treatment records are presumed to have been 
destroyed creates no presumption either for or against the claim.  
Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  Instead, the Board must 
examine and evaluate the evidence of record, based upon an 
evaluation of its probative value, with a heightened obligation 
to consider the benefit of the doubt.  Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999); Gilbert, 1 Vet. App. at 49.  Given this 
heightened standard and the Veteran's allegations regarding his 
disorders, a VA examination is necessary prior to adjudicating 
the claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a nervous 
disorder or a stomach disorder that is 
not evidenced by the current record.  
The Veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC should 
then associate them with the claims 
folder.

2.	Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will schedule the Veteran for VA 
examination by an appropriately- 
qualified physician to determine 
whether the Veteran had a nervous 
disorder or a stomach disorder that is 
etiologically related to his period of 
active military service. 

The following considerations will 
govern the examination:

a.	The claims folder, and a copy of this 
remand will be reviewed by each 
examiner in conjunction with the 
examination, and the examiner(s) must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this remand.

b.	The examiner must provide an opinion 
as to whether the Veteran a nervous 
disorder and/or a stomach disorder 
that was incurred in, or is related 
to, any incident of active military 
service.

c.	A rationale for any opinions 
expressed should be provided.  If the 
examiner is unable to state an 
opinion without a resort to 
speculation, he or she should so 
state.

d.	Any other necessary examinations must 
be conducted, if deemed necessary by 
the examiner or by the RO/AMC.

3.	The RO/AMC will readjudicate the issues 
of service connection for a nervous 
disorder and a stomach disorder.  The 
RO/AMC must ensure that all directed 
factual and medical development as 
noted above is completed.  In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner 
for corrective action.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as 
inadequate for evaluation purposes).

4.	If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided with an appropriate 
Supplemental Statement of the Case, 
which sets forth the applicable legal 
criteria pertinent to this appeal.  
They should be given an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

